Citation Nr: 0908706	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and June 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  In March 2008, the Board remanded the 
claim for additional development.


FINDING OF FACT

The Veteran's hypertension first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein, including service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or 
the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
hypertension, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that his hypertension developed as a 
result of his service-connected diabetes mellitus.  
Alternatively, he contends that his hypertension is 
aggravated by his service-connected diabetes mellitus

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2008).  

The Veteran's service medical records are negative for a 
diagnosis of hypertension.  The Veteran's November 1962 
enlistment examination reflects a blood pressure reading of 
118/74 while sitting.  His November1966 separation 
examination shows a blood pressure reading of 120/82.  No 
diagnosis of hypertension was made during the veteran's 
service.  Additionally, the Veteran's cardiovascular system 
was found to be normal.  As there was no evidence 
demonstrating that hypertension was diagnosed in service, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).

The first clinical evidence of treatment for hypertension is 
a private treatment record dated in January 2004, many years 
after his separation from service.  At that time, the Veteran 
presented for a routine follow-up to monitor his 
hypertension.  He reported that he had smoked less than one 
pack of cigarettes per day for about twenty years.  The 
Veteran was taking two medications to control his 
hypertension.  His blood pressure was read to be 146/96.  The 
assessment was obesity, significant dyslipidemia, and 
hypertension that was fairly controlled.  Laboratory studies 
completed earlier that month showed elevated blood sugar 
levels that were consistent with diabetes.  The plan was to 
monitor the Veteran's blood sugar levels in order to further 
evaluate his diabetes and create a medication plan.  

In August 2004, the private physician submitted a statement 
that the Veteran's hypertension was related in part to his 
diabetes.  In September 2005, the physician submitted a 
statement that he first diagnosed the Veteran with 
hypertension in July 2003, but that the Veteran most likely 
had diabetes prior to that diagnosis, most likely beginning 
in May of 2001.  The physician further stated that small 
vessel disease often accompanies diabetes mellitus and can 
contribute to the development of hypertension, and opined 
that is was possible that such was the case for the Veteran.  
The physician did not relate the Veteran's hypertension with 
his period of active service.  

The first clinical evidence of record of a diagnosis of 
hypertension is dated in July 2003, approximately 37 years 
after the Veteran's separation from service.  Given the 
length of time between his separation from service and the 
initial diagnosis, the Veteran is not entitled to service 
connection for hypertension on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's hypertension.  
Thus, service connection for hypertension is not warranted on 
a direct basis.

The Veteran, however, contends that his hypertension 
developed as a result of or is aggravated by his service-
connected diabetes mellitus.

In July 2004, the Veteran underwent a VA examination to 
determine whether his diabetes mellitus was related to his 
service.  The Veteran reported that he took medication to 
control his blood pressure.  He denied any vascular or 
cardiovascular problems.  Physical examination revealed no 
vascular cardiac symptoms or neurologic symptoms.  He had 
visceral obesity.  His heart showed normal rate and rhythm, 
with no enlargement.  Diagnostic testing revealed that he had 
diabetes mellitus and essential hypertension.  The examiner 
stated that the Veteran's hypertension was unrelated to his 
diabetes mellitus, with normal kidney function. 

VA treatment records dated from January 2005 to April 2006 
demonstrate continued treatment for hypertension and diabetes 
mellitus.  However, no opinion as to the etiology of the 
Veteran's hypertension was offered. 

Due to the conflicting medical opinions of record, and 
because the July 2004 VA examiner did not provide a rationale 
in finding no relation between the Veteran's hypertension and 
his diabetes mellitus, the Board remanded the case in March 
2008 for further VA examination.  On VA examination in June 
2008, the Veteran reported that he was taking medication to 
regulate his diabetes and his hypertension.  He reported that 
he had smoked one pack of cigarettes daily for 22 years, but 
had stopped drinking alcohol in 2003.  After physical 
examination and diagnostic testing, the examiner opined that 
it was less likely as not that the Veteran's hypertension was 
caused by his service-connected diabetes, and that it was 
less likely as not that the Veteran's hypertension was 
worsened or permanently aggravated by his service-connected 
diabetes.  In rendering the opinion, the examiner noted that, 
in contrast to the September 2005 private physician's 
opinion, there was no medical based evidence that 
hypertension is caused by diabetes mellitus.  The examiner 
further noted that, though severe, untreated, poorly 
compliant diabetes mellitus over decades could cause 
hardening of arteries which theoretically could worsen 
hypertension, there had been no medical evidence based 
studies demonstrating that conclusion.  The examiner stated 
that both illnesses were considered independent of each 
other.  Because there was no indication that the Veteran 
suffered from poorly managed diabetes for many years, the 
examiner instead attributed the Veteran's hypertension to 
having smoked one pack of cigarettes per day for 22 years, as 
well as weighing over 200 pounds for ten years, with a body 
mass index of 33.  An August 2008 note demonstrates that the 
VA examiner later reviewed the claims file and confirmed that 
opinion.

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.   Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In this case, the Board assigns more probative value to the 
August 2008 opinion finding that the Veteran's hypertension 
and was less likely than not caused by his diabetes, and was 
less likely than not worsened or permanently aggravated by 
his diabetes, rather than the September 2005 private 
physician opinion that the Veteran's hypertension might be 
related to his diabetes.  Significantly, the September 2005 
medical opinion is speculative, in that the physician found 
that, if the Veteran had small vessel disease, such a disease 
could have contributed to his development of hypertension.  
The private physician also speculated that the Veteran's 
history of abnormal blood sugars and diabetes could have also 
contributed to his current hypertension.  A finding of 
service connection may not be based on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102 (2007); 
Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).

In contrast, while the August 2008 VA examiner acknowledged 
that diabetes mellitus could contribute to hypertension if 
there is evidence of a long-history of poorly managed 
diabetes, the examiner did not find this medical theory to be 
applicable to the Veteran, as the Veteran had been diagnosed 
with hypertension just a few years after he was diagnosed 
with diabetes mellitus, and there was no evidence that the 
diabetes mellitus had been poorly controlled.  The examiner 
instead based his opinion on the Veteran's long-standing 
history of cigarette smoking and a high body mass index.  
Moreover, the August 2008 VA opinion comports the June 2004 
VA opinion, in that both opinions found the Veteran's 
hypertension to be essential in nature, and not caused by or 
aggravated by the Veteran's diabetes mellitus.  Finally, the 
August 2008 opinion was based upon a review of the entire 
record, and thus reflects a full, informed opinion.  
Accordingly, service connection for the Veteran's 
hypertension is not warranted on a secondary basis.

The Board has considered the Veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected diabetes mellitus.  To the 
extent that the Veteran ascribes his current disorder to a 
service-connected disability, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the Veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, hypertension is 
not subject to lay diagnosis.  The Veteran does not have the 
medical expertise to diagnose himself with hypertension, nor 
does he have the medical expertise to provide an opinion 
regarding the etiology.  In sum, the issue does not involve a 
simple diagnosis.  The Veteran is competent to report that he 
has been told of a diagnosis of hypertension, but, he is not 
competent to provide a medical opinion regarding the 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  
Specifically, the preponderance of the evidence weighs 
against a finding that the Veteran's hypertension is 
proximately due to, the result of, or aggravated by his 
service-connected diabetes.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for his hypertension, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005, June 2006, 
April 2008 and May 2008, and rating decisions in September 
2004 and June 2005, a statement of the case in June 2005, and 
supplemental statements of the case in April 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


